13‐163‐cr (L) 
United States v. Baldwin 




                                    In the
             United States Court of Appeals
                            For the Second Circuit
                                   ________ 
                           AUGUST TERM 2013 
                Nos. 13‐163‐cr (Lead) 13‐335‐cr (Con) 
                                      
                     UNITED STATES OF AMERICA, 
                                Appellee, 
                                      
                                    v. 
                                      
                    DENNIS WAYNE BALDWIN, 
                          Defendant‐Appellant. 
                                ________ 
                                      
             Appeal from the United States District Court 
                      for the District of Vermont. 
   Nos. 2:12‐cr‐32‐1, 2:12‐cr‐33‐1 ― William K. Sessions, III, Judge. 
                                ________ 
                        
                     ARGUED: DECEMBER 11, 2013   
                     DECIDED: FEBRUARY 21, 2014 
                                ________ 
                                      
Before: CABRANES, SACK, and LYNCH, Circuit Judges. 
                                ________ 
 
      Defendant  Dennis  Wayne  Baldwin  appeals  the  judgment  of 
the  District  Court  sentencing  him  principally  to  87  months’ 
2                                                            Nos. 13‐163‐cr, 13‐335‐cr




imprisonment after he pleaded guilty, pursuant to a plea agreement, 
to  possession  of  child  pornography,  in  violation  of  18  U.S.C. 
§ 2252(a)(4)(B),  and  possession  of  a  firearm  by a convicted felon,  in 
violation  of  18  U.S.C.  §  922(g)(1).    The  only  issue  on  appeal  is 
whether a finding of knowledge is required to impose the two‐level 
enhancement  for  distribution  of  child  pornography  under 
§ 2G2.2(b)(3)(F)  of  the  United  States  Sentencing  Commission 
Guidelines.  We conclude that it is required. 
        
       Accordingly,  we  VACATE  the  sentence  imposed  by  the 
District  Court  and  REMAND  the  cause  for  resentencing  consistent 
with this opinion. 
                                 ________ 
                                       
                    STEVEN  L.  BARTH,  Assistant  Federal  Public 
                    Defender, for Michael L. Desautels, Federal Public 
                    Defender,  Burlington,  VT,  for  Appellant  Dennis 
                    Wayne Baldwin. 
                     
                    NANCY  J.  CRESWELL  (Gregory  L.  Waples,  on  the 
                    brief)  Assistant  United  States  Attorneys,  for 
                    Tristram J. Coffin, United States Attorney for the 
                    District  of  Vermont,  Burlington,  VT,  for  Appellee 
                    United States of America. 
                                 ________ 
                                       
PER CURIAM: 

      Defendant  Dennis  Wayne  Baldwin  appeals  the  judgment  of 
the  District  Court  sentencing  him  principally  to  87  months’ 
imprisonment after he pleaded guilty, pursuant to a plea agreement, 
to  possession  of  child  pornography,  in  violation  of  18  U.S.C. 
3                                                                   Nos. 13‐163‐cr, 13‐335‐cr




§ 2252(a)(4)(B),  and  possession  of  a  firearm  by a convicted felon,  in 
violation  of  18  U.S.C.  §  922(g)(1).    The  only  issue  on  appeal  is 
whether a finding of knowledge is required to impose the two‐level 
enhancement  for  distribution  of  child  pornography  under 
§ 2G2.2(b)(3)(F)  of  the  United  States  Sentencing  Commission 
Guidelines (“Guidelines”).  We conclude that it is required.   

                                  BACKGROUND 

           On February 28, 2012, Baldwin was arrested by agents of the 
Department  of  Homeland  Security  (“DHS”)  on  suspicion  of 
possession  of  child  pornography  and  unlawful  possession  of 
firearms.    At  that  time,  he  waived  his  Miranda  rights  and  spoke 
freely  with  the  federal  agents.    As  relevant  here,  he  admitted  to 
possessing and searching for child pornography, and to using peer‐
to‐peer  (“P2P”)  file‐sharing  software  to  do  so.    He  also  stated  that 
“as far as he knew, he did not share files, and that they are only for 
his viewing.”   

           On  August  22,  2012,  Baldwin  pleaded  guilty  before  the 
District  Court  to  the  charges  of  possessing  child  pornography  and 
being a felon in possession of a firearm.   

           In  its  Pre‐Sentence  Report  (“PSR”),  the  United  States 
Probation  Office  (“Probation  Office”)  recommended  a  two‐level 
enhancement  for  distribution  of  child  pornography  pursuant  to 
United  States  Sentencing  Guidelines  (“U.S.S.G.”)  §  2G2.2(b)(3)(F).1  

1    U.S.S.G. § 2G2.2(b)(3) provides: 
4                                                                 Nos. 13‐163‐cr, 13‐335‐cr




In  the  PSR,  the  Probation  Office  took  the  position  that  “just  as  the 
defendant knew he could access and download shared files via [the 
P2P programs], there is a preponderance of the evidence to establish 
that he also knew his files were available for others to do the same.”  
Id.  Baldwin objected to the enhancement on the ground that he did 
not have the requisite mens rea—namely, the knowledge that he was 
sharing child pornography.   

       On  January  7,  2013,  the  District  Court  held  a  sentencing 
hearing.    Baldwin  again  objected  to  the  imposition  of  the 
§ 2G2.2(b)(3)(F)  enhancement  without  a  finding  of  knowing 
distribution.  As to knowledge, Judge Sessions stated the following:   



       (3) (Apply the greatest) If the offense involved: 
               (A)  Distribution  for  pecuniary  gain,  increase  by  the 
       number  of  levels  from  the  table  in  §  2B1.1  (Theft,  Property 
       Destruction,  and  Fraud)  corresponding  to  the  retail  value  of  the 
       material, but by not less than 5 levels. 
               (B) Distribution for the receipt, or expectation of receipt, of 
       a thing of value, but not for pecuniary gain, increase by 5 levels. 
               (C) Distribution to a minor, increase by 5 levels. 
               (D) Distribution to a minor that was intended to persuade, 
       induce,  entice,  or  coerce  the  minor  to  engage  in  any  illegal 
       activity, other than illegal activity covered under subdivision (E), 
       increase by 6 levels. 
               (E) Distribution to a minor that was intended to persuade, 
       induce,  entice,  coerce,  or  facilitate  the  travel  of,  the  minor  to 
       engage in prohibited sexual conduct, increase by 7 levels. 
               (F)  Distribution  other  than  distribution  described  in 
       subdivisions (A) through (E), increase by 2 levels. 
 
The District Court here applied the enhancement described in subsection F.   
5                                                             Nos. 13‐163‐cr, 13‐335‐cr




      [Baldwin] has indicated that he did not know that those 
      particular  pieces  of  software  would  permit  others  to 
      actually take images from his possession into their own 
      [possession].  And that may or may not be the case, or it 
      may  be  that  at  the  time  of  the  arrest—and  he  certainly 
      was candid with law enforcement in general—he didn’t 
      know that in fact those images could be shared from his 
      computer.   

      But  it  seems  to  me  that  this  is  a  situation  in  which  he 
      had  a  level  of  expertise,  and  he  should  very  well  have 
      known  that  when  you  have  a  peer‐to‐peer  sharing 
      software  system,  that  that  means  that  you  can  get 
      images from others and they can get images from you.  
      It’s almost self‐evident at that particular point. 

Joint  App’x  143.    The  District  Court  thereafter  applied  the 
enhancement  for  distribution,  resulting  in  a  Guidelines  range  of  87 
to 108 months’ imprisonment, and imposed a sentence of 87 months 
on both charges, to run concurrently.    

                              DISCUSSION 

      Baldwin  argues  on  appeal  that  the  District  Court  erred  in 
applying the two‐level enhancement for distribution.  “We review de 
novo  all  questions  of  law  relating  to  the  [D]istrict  [C]ourt’s 
application  of  a  federal  sentence  enhancement,”  United  States  v. 
Simard, 731 F.3d 156, 161 (2d Cir. 2013) (internal quotations omitted), 
and  we  review  the  District  Court’s  findings  of  fact  supporting  its 
legal conclusions for clear error, see United States v. Hertular, 562 F.3d 
6                                                              Nos. 13‐163‐cr, 13‐335‐cr




433,  449  (2d  Cir.  2009).    In  the  circumstances  presented  here,  we 
conclude that the District Court erred in imposing the enhancement. 

       Section  2G2.2(b)(3)(F)  provides  for  a  two‐level  enhancement 
where the child pornography offense involves “simple distribution” 
(i.e., not distribution for pecuniary gain, to a minor, and so on, each 
of  which  leads  to  a  greater  enhancement).    The  Sentencing 
Commission  commentary  accompanying  U.S.S.G.  §  2G2.2  clarifies 
that “distribution” means  

       any  act,  including  possession  with  intent  to  distribute, 
       production,       transmission,     advertisement,         and 
       transportation,  related  to  the  transfer  of  material 
       involving  the  sexual  exploitation  of  a  minor.  
       Accordingly,  distribution  includes  posting  material 
       involving  the  sexual  exploitation  of  a  minor  on  a 
       website  for  public  viewing  but  does  not  include  the 
       mere solicitation of such material by a defendant.   

U.S.S.G. § 2G2.2 cmt. n.1.   

       Recently,  in  a  non‐precedential  summary  order,  “[w]e 
assume[d]  without  deciding  that  some  degree  of  knowledge  is 
required  to  support  a  distribution  enhancement  under  U.S.S.G. 
§ 2G2.2.”  United States v. Farney, 513 F. App’x 114, 116 (2d Cir. 2013).  
In  United  States  v.  Reingold,  we  held  that  this  enhancement  applies 
when  a  defendant  “knowingly  plac[es]  child  pornography  files  in  a 
shared  folder  on  a  peer‐to‐peer  file‐sharing  network  .  .  .  even  if  no 
one actually obtains an image from the folder.”  731 F.3d 204, 229 (2d 
Cir.  2013)  (emphasis  added)  (quoting  Farney,  513  F.  App’x  at  116).  
7                                                               Nos. 13‐163‐cr, 13‐335‐cr




We  further  clarified  that  “it  applies  without  regard  to  whether  the 
defendant’s primary purpose in placing child pornography files in a 
file‐sharing  program  was  to  receive  or  to  distribute  child 
pornography.”  Id. at 230.   

       A later non‐precedential summary order, relying on Reingold, 
concluded  that  there  was  indeed  a  knowledge  requirement  for 
§ 2G2.2(b)(3)(F) to apply.  United States v. Reed, ‐‐‐ F. App’x ‐‐‐‐, 2013 
WL 5976374, at *1 (2d Cir. Nov. 12, 2013). 

       We  write  today  to  clarify  the  meaning  of  the  “knowledge” 
requirement  indicated  in  Reingold.  We  hold  that,  although  the 
defendant’s  intent  is  irrelevant  for  an  enhancement  under 
§ 2G2.2(b)(3)(F), a district court must find that a defendant knew that 
his  use  of  P2P  software  would  make  child‐pornography  files 
accessible to other users.  See Reingold, 731 F.3d at 229–30 (collecting 
cases from our sister circuits, each requiring knowing distribution).2  
This  requirement  is  consistent  with  our  previous  admonition  that 
§ 2G2.2  “is  fundamentally  different  from  most  [Guideline 
provisions] and that, unless applied with great care, [it] can lead to 

2 We do not foreclose a finding of knowledge on the basis that a defendant was 
willfully ignorant as to how a P2P file‐sharing program operated.  Cf. United 
States v. Svoboda, 347 F.3d 471, 477–78 (2d Cir. 2003)  (“The conscious avoidance 
doctrine provides that a defendant’s knowledge of a fact required to prove the 
defendant’s guilt may be found when the jury is persuaded that the defendant 
consciously avoided learning that fact while aware of a high probability of its 
existence.  In such circumstances, a conscious avoidance instruction to the jury 
permits a finding of knowledge even where there is no evidence that the 
defendant possessed actual knowledge.” (internal quotation marks and citations 
omitted)).   
8                                                               Nos. 13‐163‐cr, 13‐335‐cr




unreasonable  sentences  that  are  inconsistent  with  what  [the 
sentencing  factors  in  18  U.S.C.]  § 3553  require[].”    United  States  v. 
Dorvee, 616 F.3d 174, 184 (2d Cir. 2010).   

       The  Government  contends  that  the  District  Court  here  did 
make  the  requisite  finding  of  knowing  distribution.  We  disagree.  
The  District  Court  here  found  that  Baldwin  should  have  known  that 
his  files  containing  child  pornography  would  be  shared,  but 
expressly  declined  to  find  that  he  in  fact  knew.    It  noted  that  it  is 
“almost self‐evident” that distribution would take place through the 
P2P  software,  but  it  did  not  expressly  find  whether  Baldwin  had 
known that in fact those images could be shared from his computer.  
Although the District Court noted that the record contains evidence 
that  Baldwin  may  have  had  some  expertise  with  computers, 
arguably  supporting  an  inference  that  Baldwin  knew  he  was 
distributing files, the District Court made no such finding.  Rather, it 
found  only  that  he  “should  very  well  have  known.”    Joint  App’x 
143.    That  statement  does  not  constitute  a  finding  of  knowing 
distribution. 

       Because  the  District  Court  did  not  make  the  independent 
finding  of  knowledge  necessary  to  apply  the  §  2G2.2(b)(3)(F) 
distribution  enhancement,  we  are  required  to  vacate  the  sentence 
and  remand  the  cause  for  further  proceedings.    See  United  States  v. 
Scotti,  47  F.3d  1237,  1251–52  (2d  Cir.  1995).    We  do  not,  of  course, 
preclude  Judge  Sessions  from  making  a  finding  of  knowledge  on 
remand, and do not intimate a view as to whether such a finding is 
warranted on the record of this case.   
9                                                               Nos. 13‐163‐cr, 13‐335‐cr




       Finally, the Government argues that even if the District Court 
incorrectly  applied the  § 2G2.2(b)(3)(F) enhancement,  the  error  was 
harmless.    “Where  we  identify  procedural  error  in  a  sentence,  but 
the  record  indicates  clearly  that  ‘the  district  court  would  have 
imposed the same sentence’ in any event, the error may be deemed 
harmless,  avoiding  the  need  to  vacate  the  sentence  and  to  remand 
the  case  for  resentencing.”    United  States  v.  Jass,  569  F.3d  47,  68  (2d 
Cir. 2009) (quoting United States v. Cavera, 550 F.3d 180, 197 (2d Cir. 
2008) (en banc)).   

       The Government bases its harmless‐error argument on the fact 
that  the  District  Court  declined  to  impose  the  “use  of  a  computer” 
enhancement under U.S.S.G. § 2G2.2(b)(6) in order to avoid “double 
counting” under the Guidelines.  According to the Government, had 
the  District  Court  not  applied  the  two‐level  distribution 
enhancement,  it  clearly  would  have  imposed  the  two‐level 
computer‐use  enhancement  instead,  resulting  in  an  identical 
Guidelines range. 

       We disagree.  The District Court expressly stated that it found 
the  computer‐use  enhancement  duplicative  of  “all  of  the  other 
enhancements,”  not  just  §  2G2.2(b)(3)(F).    Joint  App’x  126.    It  then 
went  on  to  impose  a  sentence  at  the  very  bottom  of  the  applicable 
Guidelines  range,  which  strongly  suggests  that,  without  the 
distribution  enhancement,  Baldwin’s  sentence  might  have  been 
lower.    Under  these  circumstances,  we  cannot  conclude  that  this 
sentencing error was harmless. 
10                                                              Nos. 13‐163‐cr, 13‐335‐cr




                               CONCLUSION 

         To summarize, we hold that:  

      (1) Under Reingold, although a defendant’s intent is irrelevant for 
         the  enhancement  under  § 2G2.2(b)(3)(F),  a  defendant  must 
         know  that  his  actions,  such  as  the  use  of  P2P  software,  will 
         make the child‐pornography files accessible to other users.   
          
      (2) The  District  Court’s  finding  that  Baldwin  should  have  known 
         that  his  files  containing  child  pornography  would  be  shared 
         falls short of the required finding of knowing distribution. 
          
      (3) The sentencing error was not harmless in light of the District 
         Court’s  statement  that  the  computer‐use  enhancement  was 
         duplicative of “all of the other enhancements,” and in light of 
         its  imposition  of  a  sentence  at  the  very  bottom  of  the 
         applicable Guidelines range. 

         For the reasons set out above, we VACATE the sentence and 
REMAND the cause for resentencing consistent with this Opinion.